Montgomery, J.
I agree with my Brother, the Chief Justice, that it was a fair question for the jury in this case as to whether the death of Mr. Winans was the result of accidental drowning. I disagree with the Chief Justice upon the question of waiver. In my opinion, the circuit judge was right in charging the jury that the omission to notify the company of the fact of other insurance was waived. On receipt of the letter from Mr. Babcock, attorney for Mrs. Winans, asking for the blank forms which the company desired to have used for proofs of death, good faith required that, if the company expected to rely upon a defense which would render proofs of loss wholly unavailing, notice of this fact should be given promptly, inasmuch as it was made apparent by Mr. Babcock’s letter that Mrs. Winans would otherwise be put to expense in the preparation of proofs of loss. The learned counsel for the defense, in their brief, say:
“The nature of the company’s business should be kept in view. It might, from motives of business policy alone, be inclined to waive the breach of warranty, if, on investigation of all the facts, it came to the conclusion that an honest loss had been incurred. ”
This is undoubtedly true, and in my judgment the time for the company to determine that question was when it was made known to it that the withholding of such claims of defense, and the furnishing of blanks, would be likely *155to result in expense to Mrs. Winans. Having failed to disclose the defense at that time, and having permitted the beneficiary to incur this expense, the defense should be deemed waived. Marthinson v. Insurance Co., 64 Mich. 372; Towle v. Insurance Co., 91 Mich. 219; Titus v. Insurance Co., 81 N. Y. 410. The general statement appended to the blank proofs of loss, reserving a right to insist upon a breach of conditions, should not be held to reserve a defense known to the company at the time. Marthinson v. Insurance Co., supra. Nor do I think that the fact that the information that Mr. Winans had other insurance was not derived from the beneficiary affects the question. It is knowledge of the fact, and the action of the company, requiring the beneficiary to incur expense, which renders it an act of bad faith to thereafter seek to avoid the policy.
The judgment should be affirmed.
Moore and Long, JJ., concurred with Montgomery, J.